Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Greene appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Greene’s complaint filed pursuant to 42 U.S.C. § 1983 (2012). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Greene’s informal brief does not challenge the basis for the district court’s disposition, Greene has forfeited appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We deny Greene’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED